Citation Nr: 1825381	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-41 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right rear leg condition.

2.  Entitlement to service connection for a left rear leg condition.

3.  Entitlement to service connection for a right ankle condition.

4.  Entitlement to service connection for a left ankle condition.

5.  Entitlement to service connection for a right knee condition.

6.  Entitlement to service connection for a left knee condition.

7.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

8.  Entitlement to service connection for constipation.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to May 1988, November 1990 to May 1991, and from June 2002 to September 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A hearing was held in September 2016 before the undersigned Veterans Law Judge of the Board and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board sincerely regrets this additional delay, it is necessary to ensure the Veteran is afforded adequate due process and every possible consideration.

First, the Veteran contends that his bilateral rear leg condition and bilateral ankle condition started months after returning from the Southwest Asia theater of operations during the Persian Gulf War.  He underwent a VA Gulf War general medical examination in May 2012.  The examiner did not find objective clinical indicators of pain for the Veteran's bilateral rear legs or ankles.  At his September 2016 Board hearing, the Veteran stated that his leg condition and ankles have been worse since approximately the early 1990s and were manifested by tightness, swelling, and intermittent pain.  

Accordingly, the Board finds that a remand is required as laypersons are competent to report manifestations of undiagnosed illnesses, in pertinent part, by way of muscle pain and joint pain.  38 C.F.R. § 3.317 (b)(5)(6) (2017).  Moreover, in Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018), the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that the term "disability" as used in 38 U.S.C. § 1110 "refers to the functional impairment of earning capacity, not the underlying cause of said disability," and held that "pain alone can serve as a functional impairment and therefore qualify as a disability."  Thus, where pain alone results in functional impairment, even if there is no identified underlying diagnosis, it can constitute a disability.  Therefore, it must be determined if the Veteran's pain is due at least in part to a service-related incident and, if so, it that pain reaches the level of functional impairment of earning capacity.

Second, with regard to the Veteran's bilateral knee condition, he was diagnosed with bilateral bursitis of the knees during his May 2012 VA examination.  In December 2014 and December 2016, private treatment records noted bilateral knee pain and the Veteran was diagnosed with patellofemoral syndrome.  His service treatment records (STRs) revealed that he had bilateral knee pain in August 1989 and an August 1996 report of medical history indicated that his knees were periodically swollen and painful.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See id.  Accordingly, further evaluation is required.

Third, the Board finds that a VA examination is necessary to determine the etiology of the Veteran's PFB.  The Veteran was diagnosed with PFB in January 1988.  He underwent a disability benefits questionnaire (DBQ) in September 2011 that found his PFB was not related to his service in the Southwest Asia theater of operations during the Persian Gulf War, but it did not address direct service connection.  At his September 2016 Board hearing, the Veteran stated that he had residuals of PFB.  Accordingly, a VA examination is required.

Finally, with regard to the Veteran's constipation, he underwent a VA DBQ in September 2011 that found his constipation was not related to the Gulf War as it had a partially explained etiology.  The VA examiner did not provide an etiology and only stated that the Veteran did not have irritable bowel syndrome (IBS).  The Veteran stated that he no longer had regular bowel movements as of around 2001.  He reported that he would have bowel movements approximately every third day.  The Board finds that an addendum is necessary to determine the etiology of the Veteran's constipation as the September 2011 did not provide a rationale.  The Board notes that functional gastrointestinal disorders are defined as a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  Id.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  After securing the appropriate medical release, obtain and associate with the record copies of all outstanding clinical records of the Veteran's private treatment at Spring Valley Family Practice in Columbia, South Carolina.  All development efforts should be associated with the record.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral leg, bilateral knee, and bilateral ankle impairment.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to the following:

(a) State whether the Veteran's complaints of bilateral rear leg tightness, swelling, and intermittent pain are attributable to a known clinical diagnosis, or whether such complaints are signs or symptoms of an undiagnosed illness or medically unexplained chronic multi-symptom illness such as chronic fatigue syndrome or fibromyalgia.

(b) State whether the Veteran's complaints of bilateral ankle tightness, swelling, and intermittent pain are attributable to a known clinical diagnosis, or whether such complaints are signs or symptoms of an undiagnosed illness or medically unexplained chronic multi-symptom illness such as chronic fatigue syndrome or fibromyalgia.

(c) If bilateral rear leg tightness, swelling, and intermittent pain are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition had its clinical onset during service or is related to any in-service disease, event, or injury.  In doing so, the examiner must consider the Veteran's statements that he has had bilateral rear leg tightness, swelling, and intermittent pain since his service in the Gulf War and that the symptoms have been worsening. 

(d) If bilateral ankle tightness, swelling, and intermittent pain are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition had its clinical onset during service or is related to any in-service disease, event, or injury.  In doing so, the examiner must consider the Veteran's statements that he has had bilateral ankle tightness, swelling, and intermittent pain since his service in the Gulf War and that the symptoms have been worsening. 

(e) The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current bilateral knee bursitis or patellofemoral syndrome had its clinical onset during service or is related to any in-service disease, event, or injury.  

(f) If pain in the bilateral rear legs, bilateral knees, and/or bilateral ankles cannot be attributed to an identified underlying pathology or is not due to an undiagnosed illness as contemplated by the provisions of 38 C.F.R. § 3.317, then please indicate whether any identified pain in any of the joints at issue in this case rises to the level of functional impairment of earning capacity and is at least as likely as not is due to the Veteran's military service.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Schedule the Veteran for a VA medical examination from an examiner of appropriate medical expertise to determine the etiology of his PFB disability.  The record should be made available to the examiner for review of the case.  The examiner should indicate whether there is a current diagnosis of PFB.

The examiner is asked to provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran's PFB (if diagnosed) or residuals thereof is of service onset or otherwise related to service.  When rendering this opinion, the examiner is to consider and comment on the clinical significance of the Veteran's in-service treatment and shaving profile for PFB.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

4.  Obtain a VA addendum opinion pertaining to the Veteran's constipation from the September 2011 examiner, or a similarly qualified individual to determine the nature and etiology of any current constipation.  The record must be made available to the examiner.  The examiner should provide specifically an opinion as to the following:

(a) State whether the Veteran's complaints of constipation are attributable to a known clinical diagnosis, or whether such complaints are signs or symptoms of an undiagnosed illness or medically unexplained chronic multi-symptom illness such as functional gastrointestinal disorders.

(b) If constipation is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition had its clinical onset during service or is related to any in-service disease, event, or injury.  In doing so, the examiner must consider the Veteran's statements that he has had constipation since his service in the Gulf War. 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

5.  Review the development actions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

6.  Readjudicate the claims on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

